Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 10-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Remus Fetea on 09/21/2021.

The application has been amended as follows: 
Replace claim 1 with the following:
“1.	A system for desalination of aqueous feed, the system comprising: 
a membrane distillation unit, the membrane distillation unit including a vapor permeable membrane and a high pressure side to one side of the membrane and a low pressure side to a side of the membrane opposite the high pressure side for receiving aqueous vapor permeate that passes from the high pressure side through the membrane to the low pressure side, the high pressure side having a higher vapor pressure relative to the low pressure side, the high pressure side having an aqueous feed liquid inlet and a liquid outlet, and the low pressure side having a permeate vapor outlet; 
a preheater having an aqueous feed liquid inlet and an aqueous feed liquid outlet, the aqueous feed liquid outlet being in communication with the aqueous feed liquid inlet of the membrane distillation unit, the preheater having a heating fluid inlet and an outlet for heating fluid; 
an evaporator in communication with the liquid outlet of the membrane distillation unit, the evaporator having a fluid inlet configured to provide heat of evaporation to 
at least one adsorption-desorption unit, the at least one adsorption-desorption unit having a vapor inlet in communication with the vapor outlet of the evaporator and configured to receive aqueous vapor from the evaporator, the at least one adsorption-desorption unit including an adsorption-desorption bed, the adsorption-desorption bed including a fluid inlet configured to receive either a heating or a cooling fluid and a fluid outlet, the at least one adsorption-desorption unit having a vapor outlet, the at least one adsorption-desorption unit further including a fluid inlet in communication with the fluid inlet of the adsorption-desorption bed, the at least one adsorption-desorption unit including a fluid outlet in communication with the fluid outlet of the adsorption-desorption bed and in communication with the heating fluid inlet of the preheater; and 
a condenser including a condensation surface and a vapor inlet in communication with the permeate vapor outlet of the membrane distillation unit and the vapor outlet of the at least one adsorption-desorption unit, the vapor inlet of the condenser configured to deliver vapor from the membrane distillation unit and the at least one adsorption-desorption unit to the condensation surface, the condenser including a condensation outlet configured to remove condensate from the condenser, the condenser including a fluid inlet configured to deliver fluid from the evaporator to a surface of the condensation surface and to cool the condensation surface, and a fluid 
Replace claim 2 with the following:
“2.	The system of claim 1, wherein the membrane distillation unit includes a plurality of membrane distillation modules configured for multi-effect membrane distillation, each of the the plurality of membrane distillation modules including a vapor permeable membrane and a high pressure side to one side of the membrane and a low pressure side to a side of the membrane opposite the high pressure side for receiving aqueous vapor permeate that passes from the high pressure side through the membrane to the low pressure side, the high pressure side having a higher vapor pressure relative to the low pressure side, the high pressure side having an aqueous feed liquid inlet and a liquid outlet, and the low pressure side having a permeate vapor outlet, the permeate vapor outlet of each of the membrane distillation modules being in communication with the aqueous vapor inlet of the condenser.”;
Replace claim 3 with the following:
“3.	The system of claim 1, wherein the fluid outlet of the at least one adsorption-desorption unit, the heating fluid inlet and outlet of the preheater and the fluid inlet of the at least one adsorption-desorption unit are in a closed loop configured to provide heating fluid and heat of desorption to the adsorption-desorption bed and waste heat from the at least one adsorption-desorption unit to the preheater for preheating the aqueous feed to the preheater.”;
Replace claim 5 with the following:

Replace claim 6 with the following:
“6.	The system of claim 1, wherein the at least one adsorption- desorption unit includes a plurality of adsorption-desorption chambers, each of the chambers having a vapor inlet in communication with the vapor outlet of the evaporator and configured to receive vapor from the evaporator, each of the chambers further including an adsorption-desorption bed, the adsorption-desorption bed including a fluid inlet configured to receive either a heating or a cooling fluid and a fluid outlet, and having a vapor outlet, each of the chambers further including a fluid inlet in communication with the fluid inlet of the adsorption-desorption bed, and a fluid outlet in communication with the fluid outlet of the adsorption-desorption bed and in communication with the heating fluid inlet of the preheater.”;
Replace claim 10 with the following:
“10.	A method for desalination of aqueous feed, the method comprising: 
a) providing a membrane distillation unit, the membrane distillation unit including a vapor permeable membrane and a high pressure side to one side of the membrane and a low pressure side to a side of the membrane opposite the high pressure side, the high pressure side having a higher vapor pressure relative to the low pressure side, the high pressure side having an aqueous feed liquid inlet and a liquid outlet, and the low pressure side having a permeate vapor outlet;

c) passing aqueous vapor permeate from the high pressure side of the membrane distillation unit through the membrane to the low pressure side of the membrane distillation unit; 
d) providing an evaporator, the evaporator in communication with the liquid outlet of the membrane distillation unit, the evaporator having a fluid inlet configured to provide heat of evaporation to aqueous liquid in the evaporator received from the liquid outlet of the membrane distillation unit and a fluid outlet configured to discharge fluid from the evaporator, the evaporator having a vapor outlet for discharging vapor formed by evaporation of the aqueous liquid in the evaporator received from the aqueous liquid outlet of the membrane distillation unit, taking aqueous liquid from the high pressure side of the membrane distillation unit and supplying to the evaporator thereby evaporating at least a portion of the aqueous liquid to produce an aqueous vapor; 
e) providing at least one adsorption-desorption unit, the at least one adsorption- desorption unit having a vapor inlet configured to receive the aqueous vapor from the evaporation evaporator, each of the at least one adsorption-desorption unit including an adsorption-desorption bed, the   at least one adsorption-desorption unit including a fluid inlet configured to receive either a heating or a cooling fluid and a fluid outlet, the adsorption-desorption unit having a vapor outlet, the adsorption-desorption unit further 
g) providing a condenser, the condenser including a condensation surface and a vapor inlet in communication with the permeate vapor outlet of the membrane distillation unit and the vapor outlet of the at least one adsorption-desorption unit, the vapor inlet of the condenser configured to deliver vapor from the membrane distillation unit and the at least one adsorption-desorption unit to the condensation surface, the condenser including a condensation outlet configured to remove condensate from the condenser, the condenser including a fluid inlet configured to deliver fluid from the evaporator to the condensation surface and to cool the condensation surface, and a fluid outlet configured to return the fluid from the condenser back to the evaporator and ultimately for return of the fluid to the fluid inlet of the condenser in a closed loop, taking the aqueous vapor that has been absorbed and desorbed by the at least one absorption-desorption unit and condensing the aqueous vapor by the condenser to produce a desalinated aqueous product and taking the aqueous vapor permeate from the low pressure side of the membrane distillation unit and condensing the aqueous vapor permeate by the condenser to produce aqueous product.”;
Replace claim 11 with the following:
“11.	The method of claim 10, wherein the membrane distillation unit includes a plurality of membrane distillation modules configured for multi-effect membrane distillation, each of the plurality of membrane distillation modules including a vapor 
Cancel claim 12;
Replace claim 13 with the following:
“13.	The method of claim 10, wherein the fluid outlet of the at least one adsorption-desorption unit, the heating fluid inlet and outlet of the preheater and the fluid inlet of the at least one adsorption-desorption unit are in a closed loop configured for providing heating fluid and heat of desorption to the adsorption-desorption bed and waste heat from the at least one adsorption-desorption unit to the preheater for heating the aqueous feed to the preheater.”;
Replace claim 15 with the following:
“15.	The method of claim 10, wherein the fluid inlet and outlet of the at least one adsorption-desorption unit are part of a closed loop configured for providing a cooling fluid to the adsorption-desorption bed.”;
Replace claim 16 with the following:
16. 	The method of claim 10, wherein the at least one adsorption-desorption unit includes a plurality of adsorption-desorption chambers, each of the chambers 
Replace claim 17 with the following:
“17.	The method of claim 10, wherein the condensing of the aqueous vapor from the at least one adsorption-desorption unit is done under vacuum.”;
Replace claim 18 with the following:
“18.	The method of claim 10, including heating a fluid used for condensing the aqueous vapor from the at least one adsorption-desorption unit from the heat of condensation of the aqueous vapor and using the heated fluid for evaporating the at least a portion of the aqueous liquid from the membrane distillation unit and after the evaporation returning the fluid to be used for condensing aqueous vapor from the at least one adsorption-desorption unit.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 10 are allowable over prior arts, Kim et al. (“A novel integrated thermal-/membrane-based solar energy-driven hybrid desalination system: Concept description and simulation results,” Water Research, 2016, hereinafter “Kim”), Thu et al. (“Numerical simulation and performance investigation of an advanced adsorption desalination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PRANAV N PATEL/           Primary Examiner, Art Unit 1777